Exhibit 10.55

ROSETTA RESOURCES INC. 2009 CHANGE-IN-CONTROL PLAN FOR

EXECUTIVE OFFICERS

This Rosetta Resources Inc. Change-in-Control Plan (the “Plan”), was effective
as of December 7, 2009 (the “Effective Date”).

WHEREAS, Rosetta Resources Inc. (the “Employer”), wishes to employ certain
individuals in executive level positions;

WHEREAS, it is the intent of the Employer that the Plan shall constitute an
unfunded severance plan, and to the extent applicable, an unfunded nonqualified
deferred compensation arrangement; and

WHEREAS, in order to retain the services of such individuals, the Employer
desires to provide certain severance benefits as provided herein;

NOW, THEREFORE, the Employer hereby amends and restates the Plan, effective as
of the Amendment Date, as follows:

ARTICLE I

DEFINITIONS.

As used in this Plan, the following terms have the following meanings:

(a)     “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

(b)     “Amendment Date” means the effective date of this amended and restated
Plan, which shall be February 11, 2014.

(c)     “Base Salary” means the amount of Executive’s regular annual salary,
paid periodically and not based on performance, as reflected in the Employer’s
payroll records.

(d)     “Board” means the Board of Directors of the Employer.

(e)     “Cause” means a finding by the Committee of acts or omissions while
employed by the Employer, constituting, in the Committee’s sole discretion,
(i) a breach of duty by Executive in the course of Executive’s employment
involving fraud, acts of dishonesty (other than inadvertent acts or omissions),
disloyalty to Employer or its Affiliates, or moral turpitude constituting
criminal felony; (ii) conduct by Executive that is materially detrimental to
Employer, monetarily or otherwise, or reflects unfavorably on Employer or
Executive to such an extent that Employer’s best interests reasonably require
the termination of Executive’s employment; (iii) Executive’s failure to comply
with or enforce Employer’s policies concerning equal employment



--------------------------------------------------------------------------------

opportunity, including engaging in sexually or otherwise harassing conduct;
(iv) Executive’s repeated insubordination; (v) Executive’s failure to comply
with or enforce, in any material respect, all other personnel policies of
Employer or its Affiliates; (vi) Executive’s failure to devote Executive’s full
working time and best efforts to the performance of Executive’s responsibilities
to Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a
plea agreement or consent decree or similar arrangement with respect to a felony
or any violation of federal or state securities laws; or (viii) Executive’s
failure to cooperate with any investigation or inquiry authorized by the
Committee or conducted by a governmental authority related to the business or
Executive’s conduct.

(f)     “Change in Control” means a Corporate Change in which (i) individuals
who were directors of Employer immediately prior to a Control Transaction shall
cease, within two years of such Control Transaction to constitute a majority of
the Board of Directors of Employer (or of the Board of Directors of any
successor to Employer or to a company which has acquired all or substantially
all its assets) other than by reason of an increase in the size of the
membership of the applicable Board or the appointment of any successors to any
departing directors that is approved by at least a majority of the individuals
who were directors of Employer immediately prior to such Control Transaction or
(ii) any entity, person or Group acquires shares of Employer in a transaction or
series of transactions that results in such entity, person or Group directly or
indirectly owning beneficially 50% or more of the outstanding shares of Common
Stock.

(g)     “Code” means the Internal Revenue Code of 1986, as amended.

(h)     “Committee” means the Compensation Committee of the Board of Directors.

(i)     “Corporate Change” means (i) the dissolution or liquidation of Employer;
(ii) a reorganization, merger or consolidation of Employer with one or more
corporations (other than a merger or consolidation effecting a reincorporation
of Employer in another state or any other merger or consolidation in which the
stockholders of the surviving corporation and their proportionate interests
therein immediately after the merger or consolidation are substantially
identical to the stockholders of Employer and their proportionate interests
therein immediately prior to the merger or consolidation) (collectively, a
“Corporate Change Merger”); (iii) the sale of all or substantially all of the
assets of the Company; or (iv) the occurrence of a Change in Control.

(j)     “Control Transaction” means (i) any tender offer for or acquisition of
capital stock of Employer pursuant to which any person, entity, or Group
directly or indirectly acquires beneficial ownership of 20% or more of the
outstanding shares of Common Stock; (ii) any Corporate Change Merger of
Employer; (iii) any contested election of directors of Employer; or (iv) any
combination of the foregoing, any one of which results in a change in voting
power sufficient to elect a majority of the Board of Directors of Employer.

(k)     “Covered Termination” means: (1) the involuntary termination of an
Executive’s employment with the Employer for any reason other than death,
Inability to Perform, or for Cause; or (2) the resignation of the Executive from
such employment with Good Reason.

(l)     “Eligible Executive” means an Executive who has experienced a Covered
Termination.

 

2



--------------------------------------------------------------------------------

(m)     “Employment Termination Date” means the effective date of termination of
Executive’s employment pursuant to Employer policies and applicable law.

(n)     “Executive” means an individual employed by the Employer in the position
of Vice President or higher, who has been designated by the Committee to be
eligible to participate in the Plan, or who has accepted a written offer of
employment which includes eligibility for participation in this Plan, and who
commences employment in such position and capacity as a full-time employee of
the Employer. A list of all individuals designated as Executives at any given
time shall be appended as Appendix A to the Plan. Once designated on Appendix A
as an Executive under the Plan, such Executive shall remain so designated and
shall continue to be an Executive hereunder until the earliest to occur of
(i) the date on which such Executive is removed from Appendix A by action of the
Committee or by the Board, (ii) such Executive’s termination of employment for
any reason, or (iii) the death of the Executive.

(o)     “Good Reason” means any of the following actions if taken without
Executive’s prior written consent: (i) following the designation of an Executive
by the Compensation Committee on Appendix A to the Plan, any reduction of the
multiple or percentage applicable to an Executive, or removal of Executive,
through a subsequent amendment to Appendix A to the Plan, (ii) a material
diminution in Executive’s job responsibilities, (iii) a material diminution in
Executive’s base compensation; or (iv) any permanent relocation of Executive’s
place of business to a location 50 miles or more from the then-current location,
provided such relocation is a material change in geographic location at which
Executive must provide substantial services for purposes of Section 409A.
Neither a transfer of employment among Employer and any of its Affiliates, a
change in the co-employment relationship, nor a mere change in job title
constitutes “Good Reason.” To exercise the right hereunder to terminate for Good
Reason, Executive must provide Notice of Termination to Employer of his belief
that Good Reason exists within 60 days of the initial existence of the Good
Reason condition, and that notice shall describe the condition(s) believed to
constitute Good Reason. Employer shall have 30 days to remedy the Good Reason
condition(s). If not remedied within that 30-day period, Executive may submit a
Notice of Termination; provided, however, that the Notice of Termination
invoking Executive’s right to terminate his employment for Good Reason must be
given no later than 100 days after the date the Good Reason condition first
arose and Executive must actually separate from service no later than 30 days
following the date the Notice of Termination is given to the Employer;
otherwise, Executive is deemed to have accepted the condition(s), or the
Employer’s correction of such condition(s), that may have given rise to the
existence of Good Reason.

(p)     “Group” means persons who act “in concert” as described in Sections
13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

(q)     “Inability to Perform” means and shall be deemed to have occurred if
Executive has been determined under Employer’s long-term disability plan to be
eligible for long-term disability benefits. In the absence of Executive’s
participation in, application for benefits under, or existence of such a plan,
“Inability to Perform” means a finding by the Committee in its sole discretion
that Executive is, despite any reasonable accommodation required by law, unable
to perform the essential functions of Executive’s position because of an illness
or injury for (i) 60% or more of the normal working days during six consecutive
calendar months or (ii) 40% or more of the normal working days during twelve
consecutive calendar months.

 

3



--------------------------------------------------------------------------------

(r)     “Notice of Termination” means a written notice that shall (i) indicate
the specific termination provision in this Plan relied upon; (ii) in the case of
a termination for Inability to Perform, Cause, or Good Reason, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision invoked; and (iii) if
the termination is by Executive for Good Reason, or by Employer for any reason,
specify the Employment Termination Date. The failure by Employer or Executive to
set forth in the Notice of Termination any fact or circumstance that contributes
to a showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
connection with a claim or appeal for benefits under this Plan.

(s)     “Section 409A” means Section 409A of the Code and the regulations
promulgated thereunder, and any other applicable Treasury guidance, as in effect
at the time any payment or other action is to be taken under this Plan.

(t)     “Separation Agreement” means a general release agreement in a form
acceptable to Employer which is not revoked by Eligible Executive prior to the
date it becomes effective.

ARTICLE II

EMPLOYMENT.

Executives under this Plan shall be employed on an at-will basis, to the maximum
extent permitted by applicable law. This Plan shall not, and shall not be
construed or interpreted as, creating a contract of employment with any person.

ARTICLE III

COMPENSATION UPON TERMINATION OF EMPLOYMENT

(a)     Termination of Employment for Any Reason. If Executive’s employment is
terminated, Employer shall pay to Executive (or in the case of death of
Executive, to such person as Executive shall designate in a written notice to
Employer or, if no such person is designated, to Executive’s estate) any unpaid
portion of Executive’s Base Salary through the Employment Termination Date, any
earned but unused vacation according to Employer’s policies then in effect, and
any unreimbursed business expenses, at the time and in the manner required by
applicable law, but in no event later than March 15 of the year following the
year of the Executive’s death or termination of employment.

(b)     Termination Following Corporate Change.

(1)     If, within the two-year period following a Corporate Change, Executive’s
employment with Employer or an Affiliate or successor of Employer is terminated
due to a Covered Termination, Executive will be paid the payments described in
Section (a) of Article III of this Plan. In addition, if, within 21 or 45 days
after the Employment Termination Date, as applicable, Executive has signed a
Separation Agreement and Executive does not revoke such Separation Agreement, in
lieu of any payments under

 

4



--------------------------------------------------------------------------------

Section (b) of Article III of the Rosetta Resources Inc. Executive Severance
Plan, Eligible Executive shall be entitled to receive the following amounts:

(A)     The designated percentage or multiple, as set forth in Appendix A to the
Plan as of the Employment Termination Date of such Executive, multiplied times
the Eligible Executive’s Base Salary in effect on the Employment Termination
Date;

(B)     The designated percentage or multiple, as set forth in Appendix A to the
Plan as of the Employment Termination Date of such Executive, multiplied times
the Executive’s target performance bonus percentage for one year, utilizing the
greater of (i) the target performance bonus percentage for the performance
period in effect on the Employment Termination Date, or (ii) the target
performance bonus percentage for the performance period in effect on the day
preceding the date of the Corporate Change;

(C)     Full and immediate vesting of all Employer stock options and restricted
stock awards held by Eligible Executive as of the Employment Termination Date;

(D)     With respect to Employer stock options that are vested as of the
Employment Termination Date, Executive may exercise those options according to
the terms of the Rosetta Resources Inc. 2005 Long-Term Incentive Plan.

(2)     The additional payments provided for in Sections (a) and (b) of this
Article III shall be paid in a single lump-sum payment no later than 60 days
after the Employment Termination Date, but in no event shall such single lump
sum payment be paid later than the March 15 of the year following the year in
which the Executive’s Termination of Employment occurs.

(3)     To the extent that any amount payable under Section (b) of this Article
III would be subject to excise taxes under Code Section 4999 by reason of such
amount being treated as an excess parachute payment, as defined in Code
Section 280G, the Executive shall receive under Section (b) of Article III
either: (i) an amount under Section (b) of Article III, reduced by to the extent
necessary so that no payments to the Executive shall be treated as an “excess
parachute payment” as such term is defined by Code Section 280G(b), or (ii) the
amount payable under Section (b) of this Article III without regard to the
reduction described in subclause (i), immediately above, whichever payment
results in the Executive retaining, net after all applicable income, wage and
excise taxes, the greatest benefit. For purposes of clarity and by way of
explanation, the provisions set forth in this Subsection (b)(3) of this Article
III are intended to reduce the payments otherwise provided for in this Section
(b) only if such reduction in payment results in a greater economic benefit to
the Executive as compared to the benefit to the Executive of payment in full of
all amounts payable hereunder, after payment of the excise tax due under Code
Section 4999. The determination of the amount to be paid under Section (b)(3) of
this Article III will be made at the expense of Employer by Employer’s regular
independent accounting firm, which shall provide detailed supporting
calculations to both Employer and Executive.

 

5



--------------------------------------------------------------------------------

(c)     COBRA Reimbursement. In addition, if Executive’s employment with
Employer or an Affiliate or successor of Employer is terminated or ends under
the circumstances set forth in Section (b) of this Article III, and if Executive
has signed a Separation Agreement and does not revoke such Separation Agreement
as provided therein, Executive will receive, in addition to any other payments
due under this Plan, the following benefit: if, at the time of the Employment
Termination Date, Executive participates in one or more group health plans
offered or made available by Employer and Executive is eligible for and elects
to receive continued coverage under such plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor law, Employer will reimburse Executive during the 12-month period
following the Employment Termination Date, for the difference between the total
amount of the monthly COBRA premiums for the same coverage as in effect on the
Employment Termination Date, that are actually paid by Executive for such
continued health plan benefits and the total monthly amount of the same premiums
charged to active senior executives of Employer for health insurance coverage.
Such reimbursement shall be made within the 90-day period following Executive’s
payment of each monthly COBRA premium. Provided, however, that Employer’s
reimbursement obligation under this Section (c) shall terminate upon the earlier
of (i) the expiration of the time period described above or (ii) the date
Executive becomes eligible for health insurance coverage under a subsequent
employer’s group health plan without being subject to any preexisting-condition
exclusion under that plan, which occurrence Executive shall promptly report to
Employer. Provided further, however, the amount of COBRA reimbursement during a
calendar year may not affect the COBRA expenses eligible for reimbursement in
any other calendar year. Provided, however, that the COBRA reimbursement under
this Section (c) shall not be made if and to the extent the Employer reasonably
determines that such payment may be discriminatory under Code Section 105(h) and
the regulations thereunder, or under the Patient Protection and Affordable Care
Act of 2010, as amended, and regulations thereunder.

(d)     Exclusive Compensation and Benefits. The compensation and benefits
described in this Article, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the
termination of Executive’s employment with Employer and/or its Affiliates.
However, nothing in this Plan is intended to limit any earned, vested benefits
that Executive may have under the applicable provisions of any benefit plan of
Employer in which Executive is participating at the time of the termination of
employment.

(e)     Compliance with Section 409A. It is the intent of this Plan to comply
with the requirements of Section 409A so that none of the payments and benefits
to be provided hereunder will be subject to the income recognition, additional
tax and interest imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Employer shall not be liable to Executive for any
adverse tax consequences imposed upon Executive as a result of Section 409A.
Payments under the Plan shall be made only on the date or dates provided herein,
and no acceleration or deferral of any such payments shall be made either by the
Employer or at the request of the Executive. Each aforementioned payment is a
separate “payment” within the meaning of Treasury Regulation section
1.409A-2(b)(2)(iii).

 

6



--------------------------------------------------------------------------------

(f)     Specified Employee Determination and Payment. If Employer determines
that Section 409A applies to payments to an Executive under this Plan, and such
Executive is a “specified employee” on the date of Executive’s “separation from
service,” as those terms are defined in and pursuant to Section 409A, then,
notwithstanding any provision of this Plan to the contrary, no payment of
compensation under this Plan which has been determined to be a payment of
“deferred compensation” within the meaning of Section 409A shall be made to
Executive during the period lasting six months from the date of Executive’s
separation from service unless Employer determines that there is no reasonable
basis for believing that making such payment would cause Executive to suffer
adverse tax consequences pursuant to Section 409A. If any payment to Executive
is delayed pursuant to the foregoing sentence, such payment instead shall be
paid, without interest, on the first business day following the expiration of
the six-month period referred to in the prior sentence.

(g)     Payment after Executive’s Death. In the event of Executive’s death after
Executive becomes entitled to a payment or payments pursuant to this Article
III, any remaining unpaid amounts shall be paid, at the time and in the manner
such payments otherwise would have been paid to Executive, to such person as
Executive shall designate in a written notice to Employer (or, if no such person
is designated, to Executive’s estate). Notwithstanding anything herein to the
contrary, an Executive who has been determined to be a “specified employee” who
dies following such Executive’s “separation from service”, as provided in
Section 409A, but prior to the six (6) month anniversary of the date of
Executive’s “separation from service,” then any amounts payable under this Plan
which are determined by the Employer to be subject to Section 409A, payment of
which is delayed in accordance with this Article III, will be payable in a lump
sum as soon as administratively practicable after the date of Executive’s death
and all other amounts payable under this Plan will be payable in accordance with
the payment schedule applicable to each payment or benefit.

(h)     Offset. To the maximum extent permitted by applicable law, Employer may
set off against, and Executive authorizes Employer to deduct from, any payments
due to the Executive, or to Executive’s heirs, legal representatives, or
successors, as a result of the termination of the Executive’s employment any
amounts which may be due and owing to Employer or any of its Affiliates by the
Executive, whether arising under this Plan or otherwise; provided, however, that
any such set off and deduction shall be made only from amounts that are not
treated as “deferred compensation” subject to the requirements of Section 409A,
and only in such a manner that complies with applicable laws.

ARTICLE IV

NO OBLIGATION TO PAY.

With regard to any payment due to Executive under this Plan, to the maximum
extent permitted by applicable law, it shall not be a breach of any provision of
this Plan for Employer to fail to make such payment to Executive if (i) Employer
is legally prohibited from making the payment; (ii) Employer would be legally
obligated to recover the payment if it was made; or (iii) Executive would be
legally obligated to repay the payment if it was made.

 

7



--------------------------------------------------------------------------------

ARTICLE V

DEDUCTIONS AND WITHHOLDINGS.

With respect to any payment to be made to the Executive, Employer shall deduct,
where applicable, any amounts authorized by Employee, and shall withhold and
report all amounts required to be withheld and reported by applicable law.

ARTICLE VI

NOTICES.

(a)     All notices, requests, demands, and other communications required or
permitted to be given or made by either party shall be in writing and shall be
deemed to have been duly given or made (1) when delivered personally, or
(2) when deposited in the United States mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party for
which intended at the following addresses (or at such other addresses as shall
be specified by the parties by like notice, except that notices of change of
address shall be effective only upon receipt):

(b)     If to Employer, at:

Rosetta Resources Inc.

Attn: General Counsel

1111 Bagby, Suite 1600

Houston, Texas 77002

(c)     If to Executive, at Executive’s then-current home address on file with
Employer.

ARTICLE VII

MITIGATION.

Executive shall not be required to mitigate the amount of any payment provided
for in this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Plan be reduced by any compensation earned
by Executive as the result of employment by another employer after the date of
termination of Executive’s employment with Employer, or otherwise.

ARTICLE VIII

BENEFITS UNASSIGNABLE.

Executive shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any payments or other benefits provided under this Plan;
and no benefits payable under this Plan shall be assignable in anticipation of
payment either by voluntary or involuntary acts, or by operation of law, except
by will or pursuant to the laws of descent and distribution.

 

8



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION.

The Employer may amend or terminate this Plan at any time by action of the
Board, subject to the rights of any Eligible Executive who has incurred a
Covered Termination as of the date of such amendment or termination. Provided,
however, that the Board may delegate to an appropriate subcommittee of the Board
or to a specified officer of the Corporation the authority to amend the Plan for
the purpose of conforming the Plan to the requirements of Section 409A as
interpreted in Treasury Regulations or other guidance.

ARTICLE X

GOVERNING LAW; VENUE.

This Plan shall be governed by the laws of the State of Texas except for its
laws with respect to conflict of laws, and except to the extent preempted by any
federal law. The exclusive forum for any lawsuit arising from or related to
Executive’s employment or this Plan shall be a state or federal court in Harris
County, Texas. To the extent this Plan is governed by federal law, nothing
herein shall prevent or prohibit Employer from removing to an appropriate
federal court any action brought in state court.

ARTICLE XI

ADMINISTRATION, CLAIMS, APPEALS, EXHAUSTION REQUIREMENT.

(a)     Plan Administrator. The overall responsibility for the administration
and control of this Plan resides with the Committee.

(b)     Powers. The Committee has the following authority with respect to the
Plan:

(1)     The responsibility for the day to day administration and operation of
the Plan;

(2)     The authority to issue and implement such rules as the Committee deems
appropriate to administer the Plan;

(3)     The authority to interpret the Plan’s provisions, and to make factual
determinations under the Plan, including but not limited to, the power to
determine eligibility for payments hereunder, and the right to resolve and
determine ambiguities, inconsistencies, and omissions in the provisions hereof;

(4)     The authority to appoint or designate such person or persons as the
Committee deems necessary or advisable to carry out the administrative duties
hereunder.

 

9



--------------------------------------------------------------------------------

(c)     Claims. The Committee shall have the power and authority to determine
claims for payments under the Plan, and shall make all factual determinations
under the Plan in relation to any claim, or as otherwise required in this Plan.
Except as otherwise provided herein, the Executive (“claimant”) may make a claim
for payment hereunder, or a claim contesting a factual determination hereunder,
within 30 days of receipt of notice of such factual determination, or of any
event giving rise to the existence of a right of payment under this Plan. The
Committee shall make a determination on a claim hereunder within 30 days of the
receipt of a claim for payments under this Plan, and the claimant shall have the
right to submit documentation or other evidence to the Committee in support of
such claim. The Committee may, by written notice to the claimant within the
original 30 day claim period, have an additional 30 days in which to make a
decision on the initial claim. If the Committee does not provide a notice of
extension or a decision on the initial claim within the time limits provided in
this Article, the claim will be deemed denied for purposes of this Article.

(d)     Appeal of Denied Claim. If a claim under Section (c) of this Article is
denied or deemed denied, the claimant may file a written appeal with the full
Board. The claimant shall have the right to submit any additional documentation
or other evidence to the Board in support of such appeal. The Board shall make
its decision and provide notice thereof in writing to the claimant within 30
days of the receipt of the appeal. Provided, however, the Board may, by written
notice to the claimant within the original 30 day appeal period, have an
additional 30 days in which to make a decision on the initial appeal. If the
Board does not provide a notice of extension or a decision on the initial appeal
within the time limits provided in this Article, the claim will be deemed denied
for purposes of this Article.

(e)     Contents of Notice of Denied Claim or Appeal. Notice of any denied claim
or appeal provided by the Committee or the Board, as appropriate, shall be in
writing, and shall contain the following, at a minimum:

(1)     The facts determined, claim determination made or decision on appeal
(herein, the “determination”);

(2)     A summary of the facts on which the determination was based;

(3)     The relevant provisions of this Plan on which the determination was
based;

(4)     If appropriate, a description of any information or documentation
required to complete the claimant’s claim; and

(5)     A description of the claimant’s appeal rights, if any.

(f)     Exhaustion of Administrative Remedy Required. Executive may not bring a
proceeding in any court under this Plan, or intended to enforce any provision of
this Plan, without first having exhausted the administrative remedies provided
herein.

(g)     Limitation of Actions. No action may be brought to enforce any provision
of this Plan after twelve (12) months following the denial of the later of:
(i) the claimant’s claim under Section (c) of this Article XI, or (ii) the
denial of the appeal provided for in Section (d) of this Article XI.

 

10



--------------------------------------------------------------------------------

ARTICLE XII

TREATMENT OF PLAN UNDER ERISA.

Is the intent of the Employer, and this Plan shall be interpreted, construed and
operated such that, this Plan shall be a “top-hat” plan exempt from certain
provisions of ERISA, as provided in and within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA, as appropriate. Benefits under this Plan
shall be paid solely out of the general assets of the Employer and shall
constitute an unsecured obligation of the Employer.

IN WITNESS WHEREOF, Employer has caused this amended and restated Plan to be
executed on its behalf by its duly authorized officer, and such duly authorized
officer has executed this Plan, effective as of the Amendment Date set forth
above.

EMPLOYER

ROSETTA RESOURCES INC.

By: /s/    DONALD D. PATTESON, JR.        

DONALD D. PATTESON, JR.

CHAIRMAN, COMPENSATION COMMITTEE

 

11